Title: From George Washington to Burwell Bassett, Jr., 24 April 1796
From: Washington, George
To: Bassett, Burwell Jr.


        
          
            Dear Sir
            Philadelphia 24th Apl 1796
          
          Your letter of the 17th inst: was received yesterday. With you, I sincerely regret the death of your amiable Sister; but as it is one of those events which is dispensed by an allwise and uncontroulable Providence; and as I believe no person could be better prepared to meet it, it is the duty of her relatives to submit, with as little repining as the Sensibility of our natures is capable of.
          
          Mr Lear is now in this City—& before the receipt of your letter we had had some conversation respecting the disposition of the children. At first, he seemed unwilling to part with any of them—but upon more mature reflection yielded to the propriety of your having Maria. And as he has engaged a tutor, and was on the point of taking his own Son home, it was concluded that the boys should remain with him until my re-establishment (next March) at Mount Vernon; when some new arrangement might be made.
          It was always my intention, as you probably may have understood, to take Fayette under my immediate care, but as they are now bereft of father and mother it would be best, I conceive, and more grateful to their feelings to keep them together, in whatsoever situation they may be placed—for this reason, as I have mentioned before, the ultimate decision relative to them may be postponed until I bid adieu to public life; when I will advise with you and Mr Lear on their future destination and shall readily acquiesce in any plan which shall appear most conducive to their permanent interest, & advantage. With compliments to Mrs Bassett and esteem & regard for yourself I am—Dear Sir Your Obedient Servt
          
            Go: Washington
          
        
        
          The Children at present are all at Mount Vernon.
        
      